Citation Nr: 9915307	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  95-26 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a rating in excess of 40 percent for lumbar 
muscle strain and disc degeneration surgery residuals.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The veteran had active service from March 1962 to March 1984.




This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a determination by the Department of Veterans 
Affairs (VA) Seattle, Washington Regional Office (RO) that 
raised the veteran's evaluation from a noncompensable 
evaluation for a low back strain to 40 percent for lumbar 
muscle strain and disc degeneration surgery residuals.

This case was previously before the Board in June 1997 at 
which time it was remanded for further development and 
adjudicative action.  Those actions have been completed and 
this case is properly before the Board for review upon the 
merits at this time.


FINDINGS OF FACT

1.  Lumbar muscle strain and disc degeneration surgery 
residuals are productive of not more than severe impairment.

2.  Lumbar muscle strain and disc degeneration surgery 
residuals have not rendered the veteran's disability picture 
unusual or exceptional in nature, markedly interfered with 
employment, or required frequent inpatient care  as to render 
impractical the application of regular schedular standards.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for lumbar 
muscle strain and disc degeneration surgery residuals have 
not been met.  38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. 
3.321(b)(1).4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records discloses that during 
the late 1970's the veteran was treated for episodes of low 
back pain.  In 1981 he was seen on several occasions for 
severe low back strain noted as related to lifting trailers.  
Later dated service medical records show he was seen 
periodically for recurrent low back strain.  While he 
reported a history of recurrent back pain on the report of 
medical history portion of the November 1983 retirement 
examination, the clinical evaluation of the spine was normal 
and the examiner recorded a history of muscular strain of the 
back without sequelae.

In October 1984 the RO granted entitlement to service 
connection for low back strain and assigned a noncompensable 
evaluation under Diagnostic Code 5295 (lumbosacral strain).

In September 1992, the veteran filed a claim for an increased 
evaluation for his service-connected low back disability.  

Submitted in support of his claim are VA outpatient and 
hospitalization records from November 1991 to February 1993 
which reflect treatment for low back complaints.  A January 
1993 magnetic resonance imaging (MRI) revealed a ventral 
epidural defect at L4-5 and a loss of normal intervertebral 
disc signal and height at L3-4, L4-5, and L5-S1 compatible 
with degenerative disc disease.  The examiner commented that 
the ventral epidural defect was isointense [sic] to the 
immediately adjacent L4-5 disc and that it was most 
compatible with central disc herniation at that level.  No 
evidence of herniated disc was appreciated at any other 
level.  The examiner opined that the findings were most 
compatible with multi-level degenerative disc disease and a 
small to moderate size central disc herniation at 
L4-5.


The veteran underwent a VA joints examination in May 1993.  
The examiner recounted the veteran's history of low back 
complaints.  He noted that the veteran presented a three year 
history of a numbing sensation that extended from the low 
back along the right posterior thigh and lateral right lower 
leg that stopped above the ankle.  He described the 
discomfort as constant and associated with occasional severe 
stiffness of the leg and back after periods of immobility.  
The veteran reported that his low back pain forced him to 
curtail his activities such as golf.  He noted however, that 
he was able to maintain his employment as a mail carrier 
without incident.  His present medications included aspirin.

Upon examination, the examiner noted that the low back 
demonstrated no deformity or immobilized tenderness.  The 
straight leg raise elicited pain in the back only with 
raising the leg approximately 80 degrees on the right side; 
there was no pain with straight leg raise on the left side.  
The veteran had 80 degrees of forward flexion; 10 degrees of 
backward flexion; 20 degrees of left and right lateral 
flexion; and 45 degrees of left and right rotation.  
Neurologically, the deep tendon reflexes were minimally 
elicited in both knees and ankles of both legs.  Motor 
examination disclosed minor weakness of the knee flexion but 
was otherwise intact.  Sensory examination disclosed no 
sensory abnormalities.

The examiner concluded that the veteran had chronic low back 
pain and dysesthesia of the right leg, which was related.  He 
noted that the examination revealed modest limitation of 
motion and a recent MRI provided evidence of degenerative 
disease of the lower disc at L4 and L5.  The examiner 
commented that the veteran's problems caused significant 
discomfort and required him to use medication.

In July 1993, the RO granted an increased evaluation of 40 
percent for the veteran's service-connected residuals of disc 
space narrowing at L4-5, L5-S1, with low back strain.  The RO 
noted that while the veteran had been previously evaluated 
under Diagnostic Code 5295, he was presently evaluated under 
Diagnostic Code 5293.

The veteran filed a timely notice of disagreement (NOD) in 
April 1994.  He stated that the level of increased rating 
should have been greater than 40 percent.  He further noted 
that he continued to have nerve neuropathy in his right leg 
and arm, and was in constant pain.  He perfected his appeal 
in November 1994.  In his substantive appeal the veteran 
noted that he experienced constant neurologic problems.  He 
described numbness in his knees which radiated from his back 
to his leg.  He reported that he experienced numbness after 
walking and after periods of no exertion.

Additional VA outpatient and hospitalization records from 
June 1993 to February 1994 were submitted in support of the 
veteran's claim.  An October 1993 report reflects that the 
veteran was treated for low back pain.  The examiner noted 
that he reviewed a November 1992 computed axial imaging (CAT) 
scan and noted an acute herniated disc and surgery in August 
1993.  He noted that the acute disc produced symptoms in the 
right leg and the symptoms resolved after surgery.  He 
further noted that the left leg symptoms were unaffected by 
the surgery.  The examiner's impression was chronic low back 
pain.

The Board remanded the case for further evidentiary 
development in June 1997.

Thereafter, VA outpatient and hospitalization records from 
January 1994 to May 1998 were associated with the veteran's 
claims file.  February 1994 lumbar spine x-rays revealed 
degenerative disc disease at L3-4, L4-5, and L5-S1.  In July 
1994, the veteran was hospitalized with complaints of right 
facial numbness and paresthesia as well as a right-sided 
headache for the past seven months.  Upon discharge, the 
veteran's diagnoses included degenerative disc disease with 
fifth through sixth, third through fourth, and fourth through 
fifth cervical disc bulges, atretic right vertebral artery, 
and hypercholesterolemia.  In December 1995, the examiner 
noted a low-grade stenosis decreased 15 percent.  A March 
1996 examiner noted chronic low lumbar pain.  The veteran's 
described it as dull moderate with some radiation pain to his 
buttocks and upper thighs.   After examination, the 
examiner's impression was low back pain with no neurological 
involvement. 

In August 1997, the veteran was afforded a VA spine 
examination.  The examiner reviewed the veteran's claims file 
and recounted his history of low back injuries and 
complaints.  The veteran reported a post-service injury in 
June 1993, which led to a lumbar laminectomy and diskectomy.  
The veteran described his current symptoms as low back pain 
with bilateral leg pain.  He reported that he had recently 
undergone EMG testing of the lower extremities, but the 
results were not yet available.  He stated however, that he 
was told the results were abnormal.

Upon examination, the examiner noted that the veteran's gait 
was normal and that he was able to walk on his toes.  He 
noted pain while walking on his heels.  The veteran was able 
to deep knee bend.  The examiner noted a 3.5 centimeter 
incision scar in the lower lumbar area at the L5-S1 level.  
The veteran reported diffuse discomfort in the low back area.  
Lumbar range of motion as measured with an inclinometer was 
flexion to 70 degrees, extension to 10 degrees, and lateral 
bending to 20 degrees.  The examiner noted that all reflexes 
were diminished, but were symmetrically present at a trace 
level.  Trace patellar and ankle jerks were noted.  The 
examiner's diagnoses included lumbar strain from lifting 
trailers in service on April 7, 1981 and documented in the 
claims file, acute herniated nucleus pulposus, probable level 
L5-S1, related to on-the-job injury in June 1993 and covered 
under state labor laws.

The examiner commented that the veteran had functional 
limitations from his post-service industrial injury in 1993.  
He noted that the functional limitations were not due in any 
way to the straining injury experienced in 1981.  The 
examiner reiterated that the veteran's functional limitations 
were due to his lumbar laminotomy diskectomy.  No evidence of 
weakness or weakened movement was noted during the 
examination and no evidence of excess fatigability was 
presented.  The examiner noted that there was certainly 
incoordination.  The examiner reiterated that the examination 
basically reflected the residuals from the industrial injury 
of 1993 when the veteran ruptured his disc and subsequently 
had a lumbar laminotomy discectomy.




February 1998 VA out-patients records reflect that the 
veteran was instructed on a home exercise program for 
strengthening his lower back and increasing his range of 
motion.

Criteria

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994);  38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. 1155; 38 C.F.R. Part 4.  
The percentage ratings contained in the rating schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from disease 
and injuries incurred in or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155;   38 C.F.R. § 4.1 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

A maximum schedular evaluation of 40 percent is provided for 
severe limitation of motion. 38 C.F.R. 4.71a, Diagnostic Code 
5292.

Intervertebral disc syndrome warrants a 40 percent evaluation 
when the disability is severe and is manifested by recurring 
attacks, with intermittent relief.  A 60 percent evaluation 
is warranted when the disability is pronounced and is 
manifested by persistent symptoms that are compatible with 
sciatic neuropathy with either (1) characteristic pain and 
demonstrable muscle spasm, (2) absent ankle jerk, or (3) 
other neurological findings appropriate to the site of the 
diseased disk, and that also result in little intermittent 
relief. 38 C.F.R. 4.71a, Diagnostic Code 5293.

A 40 percent evaluation is the maximum schedular evaluation 
for lumbosacral strain found to be severe with listing of the 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forward motion.  38 C.F.R. 
§ 4.71a;  Diagnostic code 5295.

A 50 percent evaluation is the maximum schedular evaluation 
assignable for unfavorable ankylosis of the lumbar spine.  A 
40 percent evaluation may be assigned for favorable ankylosis 
of the lumbar spine.  38 C.F.R. § 4.71a; Diagnostic Code 
5289.

A 60 percent evaluation may be assigned for complete bony 
fixation (ankylosis) of the spine at a favorable angle.  A 
100 percent evaluation may be assigned for complete bony 
fixation (ankylosis) of the spine at an unfavorable angle 
with marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type).  38 C.F.R. § 4.71a; Diagnostic Code 5286.

A 60 percent evaluation may be assigned for residuals of a 
vertebral fracture without cord involvement; abnormal 
mobility requiring neck brace (jury mast).  A 100 percent 
evaluation may be assigned for residuals of a vertebral 
fracture with cord involvement, bedridden, or requiring long 
leg braces.  In other cases a rating may be assigned with 
definite motion or muscle spasm adding 10 percent for 
demonstrable deformity of a vertebral body.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5285.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that 
diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1997) and 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Therefore, 
consideration of an increased evaluation based on functional 
loss due to pain with flare-ups with limitation of motion of 
the lumbar spine is proper.

The VA General Counsel in a precedent opinion has held that 
diagnostic code 5293 for intervertebral syndrome, involves 
loss of range of motion and that consideration of 38 C.F.R. 
§§ 4.40, 4.45 is warranted.  VAOPGCPREC 37-97 (O.G.C. Prec. 
37-97).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  

According to this regulation, it is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to these elements.  In addition, the regulations state that 
the functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened involvement, excess fatigability, incoordination, 
and pain on movement.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  
38 C.F.R. § 4.59.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim, is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

Initially the Board finds that the veteran's claim for 
entitlement to an increased evaluation for his low back 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected low back disability (that are within 
the competence of a lay party to report) are sufficient to 
conclude that his claim for an increased evaluation for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The RO has assigned a 40 percent evaluation for the 
appellant's lumbar muscle strain and disc degeneration 
surgery residuals under diagnostic codes 5295 and 5293 of the 
VA Schedule for Rating Disabilities.  In other words, the 40 
percent rating is predicated either on the maximum schedular 
evaluation assignable under diagnostic code 5295 for severe 
lumbosacral strain, or the next to maximum schedular 
evaluation for severe intervertebral disc syndrome under 
diagnostic code 5293.

A higher evaluation under diagnostic code 5295 for 
lumbosacral strain is not assignable in view of the fact, as 
the Board has noted, the veteran is already in receipt of the 
maximum schedular evaluation under this diagnostic code.  40 
percent is also the maximum schedular evaluation assignable 
to severe limitation of motion of the lumbar spine under 
diagnostic code 5292, thereby precluding a grant of a higher 
evaluation under this diagnostic code as well.

In the case of diagnostic code 5293 for intervertebral disc 
syndrome, the current 40 percent evaluation under this code 
is not the maximum evaluation assignable.  In this regard the 
Board notes that 60 percent is the maximum schedular 
evaluation and such disability evaluation contemplates 
pronounced intervertebral disc syndrome.  The question thus 
presented for appellate review is whether or not the 
veteran's low back disability is of such severity as to 
warrant assignment of an increased evaluation to 60 percent.  
The Board is of the opinion that the evidentiary record does 
not support a grant of the 60 percent evaluation under 
diagnostic code 5293 as the veteran is not shown to have 
pronounced intervertebral disc syndrome.

In this regard, the Board notes that most recently in August 
1997 on examination, the VA examiner found no evidence spasm 
or sensory deficit.  The schedular criteria reflective of 
pronounced intervertebral disc syndrome were not found on 
examination.  More specifically, there was no evidence of 
sciatic neuropathy or additional neurological findings.  The 
examiner attributed disablement referable to 
disc pathology to the post service industrial injury.  
Accordingly, the evidentiary basis does not support a grant 
of entitlement to a 60 percent evaluation for the veteran's 
low back disability on the basis of intervertebral disc 
syndrome.

The Board's review of the record also discloses that the 
appellant's low back disability does not include ankylosis as 
a clinical feature, thereby precluding a grant of entitlement 
to an increased evaluation under diagnostic codes 5286 and 
5289.  Vertebral fracture is also not a clinical feature of 
the appellant's low back disability, thereby precluding a 
grant of entitlement to an increased evaluation under 
diagnostic code 5285.

In considering the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4 (1998), whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has also 
considered whether the assignment of separate evaluations 
under the above-cited diagnostic codes is warranted and 
whether consideration of the principles set out in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) is warranted.

First, the Board notes that pyramiding, that is, the 
evaluation of the same disability, or the same manifestation 
of a disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.  It is possible for a 
veteran to have separate and distinct manifestations from the 
same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).

In this instance, diagnostic code 5293 encompasses 
consideration of limitation of motion, see VAOPGCPREC 36-97 
(O.G.C. Prec. 36-97), spasm, neurologic pain and degenerative 
changes.  Evaluation of such symptomatology under diagnostic 
codes 5292 or 5295 in addition to evaluation under diagnostic 
code 5293 would thus clearly constitute pyramiding, 
compensating the veteran for identical manifestations under 
different diagnoses.  Esteban.  There is no competent 
evidence of separate and distinct symptomatology resulting 
from the veteran's back disability to warrant assignment of 
separate ratings.  38 C.F.R. § 4.14.

With respect to DeLuca, the Court held that where the 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59.  The 
Court has held that where a diagnostic code is not predicated 
on limited range of motion alone, the provisions of 38 C.F.R. 
§§ 4.40, 4.45, with respect to pain, do not apply.  Johnson 
v. Brown, 9 Vet. App. 7, 11 (1996).

Moreover, it has been held that consideration of functional 
loss due to pain is not required when the current rating is 
the maximum disability rating available for limitation of 
motion.  Johnston v. Brown, 10 Vet. App. 80, 85 (197).  The 
veteran, as discussed above, is currently in receipt of the 
maximum evaluations available under diagnostic codes 5292 and 
5295.  

However, the VA Office of the General Counsel has issued a 
precedent opinion that appears to mandate such consideration 
in connection with evaluation under diagnostic code 5293, 
held to be based on limitation of motion, even where the 
veteran is in receipt of the maximum percentage under the 
diagnostic codes pertaining to limitation of motion.  
VAOPGCPREC 36-97 (O.G.C. Prec. 36-97).

In this instance, the August 1997 VA examination report shows 
the VA examiner specifically attributed any functional 
limitations of the back to the post service industrial injury 
in 1993.  The examiner specifically related the veteran's 
pain to his post service industrial injury in 1993.  The 
examiner also noted the absence of incoordination, excess 
fatigability, and weakened movement.  On the basis of the 
foregoing, the Board finds that the appellant's service-
connected low back disability has not resulted in any 
functional loss to warrant an increased evaluation under the 
criteria of 38 C.F.R. §§ 4.40, 4.45, 4.59.  The current 40 
percent evaluation specifically contemplates limitation of 
motion, pain, etc., resulting from musculoskeletal impairment 
attributable to the service-connected disability.

The Court has held that a separate, additional rating may be 
assigned if the veteran's disability is manifested by a scar 
that is poorly nourished with repeated ulceration, tender and 
painful on objective demonstration, or otherwise causative of 
limitation of function.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805; Esteban v. Brown, 6 Vet. App. 259 (1994).  
In the current case, residual scarring is from post service 
surgery necessitated by a post service industrial injury.  
Accordingly, no basis is presented upon which to consider 
assignment of a disability evaluation for residual scarring.

The appellant's low back disability has not rendered his 
disability picture unusual or exceptional in nature.  In this 
regard, the Board notes that previous back surgery was 
necessitated by a post service industrial injury for which 
service connected is not in effect.  The appellant's service-
connected disability of the back has otherwise not required 
frequent inpatient care.  When examined by VA prior to his 
industrial injury, the veteran reported that he was able to 
continue his employment as a mail carrier without incident.  

The veteran's post service industrial injury to his back 
adversely affected his ability to perform his job.  In this 
regard, it cannot be concluded that his service-connected low 
back disability per se markedly interferes with his 
employment, especially in view of the fact that in August 
1997 a VA examiner attributed functional limitation to the 
post service industrial injury and consequent surgery.  Thus, 
there is no basis presented upon which to predicate referral 
of the veteran's case to the Director of the VA Compensation 
and Pension Service for consideration of extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 40 percent.

For the foregoing reasons, the Board concludes that the 
evidentiary record does not support a grant of entitlement to 
an evaluation in excess of 40 percent for lumbar muscle 
strain and disc degeneration surgery residuals with 
application of all pertinent criteria.  38 U.S.C.A. §§ 1155, 
5107;  38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293, 5295.


ORDER

Entitlement to an evaluation in excess of 40 percent for 
lumbar muscle strain and disc degeneration surgery residuals 
is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

